Citation Nr: 1631152	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected post-operative left medial meniscectomy.
 
2.  Entitlement to a rating in excess of 10 percent for postoperative left medial meniscectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976. 

This matter comes before the Board of Veterans' Appeals  (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By a rating action in January 2011, the RO denied the Veteran's claim of entitlement to a rating in excess of 10 percent for postoperative left medial meniscectomy.  Subsequently, in March 2012, the RO denied the Veteran's attempt to reopen the claim of entitlement to service connection for a low back disorder.  The Veteran perfected a timely appeal of the above decisions. 

In April 2013, the Veteran appeared at the RO and offered testimony at a videoconference hearing before a Veterans Law Judge, sitting in Washington, D.C. A transcript of the hearing has been associated with the Veteran's VA claims file. 

In November 2014, the Board reopened the claim of service connection for a low back disorder and remanded the underlying service connection issue for additional development.  The Board also remanded the claim for a rating in excess of 10 percent for postoperative residuals of left knee meniscectomy.  

The Board then issued a decision in August 2015 that denied a rating in excess of 10 percent for postoperative left medial meniscectomy, but granted a separate 10 percent rating for arthritis of the left knee.  The Board also remanded the low back claim once again.  The Veteran thereupon appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's August 2015 decision that denied an increased rating for postoperative left medial meniscectomy.  In May 2016, the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision insofar as it denied a rating in excess of 10 percent for postoperative left medial meniscectomy.  The parties also noted that the Board's grant of a separate award of 10 percent for left knee arthritis is not to be disturbed.

As a final matter, in an April 2016 letter, the Veteran was informed that the VLJ who conducted the April 2013 hearing was no longer available to participate in a decision with respect to the Veteran's claims and that he had a right to a new hearing before another VLJ.  The Veteran responded that he did not wish to have another hearing.  See 38 C.F.R. § 20.707 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the left knee increased rating claim.

Initially, as noted by the parties to the May 2016 Joint Motion, the Veteran has reported receipt of Social Security disability benefits due to his left knee disability since 2009.  However, no attempt to obtain those SSA records has been undertaken.  As SSA records may contain information relevant to the Veteran's left knee claim, they should be requested on remand.  Further, as the Veteran's low back claim is based in part on his left knee disability, adjudication of that claim is deferred pending receipt of those records.

Next, the Board finds that the Veteran should be afforded a new examination related to his left knee claim.  The Veteran's representative has made a persuasive argument that the Veteran's left knee disability is manifested by instability, despite VA examiners in December 2010 and January 2015 finding otherwise.  Indeed, service treatment records include a January 1976 separation examination report with notations of "Unstable Left Knee" and "Ligamentous Laxity" of the left knee.  Similarly, post service VA treatment notes show periodic positive instability testing from March 1989 to February 1990, and in a March 1991 decision, the Board found the Veteran's left knee disability to be manifested by slight instability.  More recent treatment notes, including those dated in January 2015, show that the Veteran routinely uses a cane for ambulation and a knee brace to stabilize the knee joint.  The Board also notes that as early as August 1989, there was atrophy noted in the Veteran's left quadriceps, but no atrophy was noted on either the December 2010 or January 2015 VA examination, despite the Veteran's report of a worsening condition.  Given the Veteran's assertions, and the totality of the evidence, the Board finds that a new examination is necessary to address instability and atrophy.  If none is found on examination, the examiner should account for the prior findings of instability and atrophy and address the improvement.

Additionally, the Board further finds that an addendum opinion is necessary regarding the low back.  A November 2015 VA examiner found that the Veteran's current low back disability is more likely related to heavy lifting over time, and not related to the left knee disability absent evidence of a severely altered gait.  However, the Board notes that a September 2012 statement from the Veteran's representative asserts that because of the Veteran's left knee disability, he altered the way he "handles heavy objects at work," further contributing to his low back disability.   Such assertion should be addressed by a VA examiner.  Furthermore, an opinion should be obtained as to whether the Veteran's current low back disability is related to service, as service treatment records show a back strain from lifting a battery in service.

Finally, available VA treatment records reference prior VA treatment related to the left knee and low back for which there are no associated records.  Indeed, in a January 2015 statement, the Veteran reported receipt of VA treatment since 1976, and in an August 2010 statement, he reported treatment at the VA medical centers in New Orleans, Louisiana, and Memphis, Tennessee.  Thus, on remand, all relevant outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA copies of any disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If any records are unavailable, the claims file should be annotated as such and the Veteran and his representative should be notified.

2.  Obtain all relevant outstanding VA treatment notes dating since service from the VAMCs in New Orleans, Louisiana, and Memphis, Tennessee.

3.  Then, schedule the Veteran for a VA orthopedic examination to determine the current severity of his left knee disorder and to address the low back claim.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The medical rationale for all opinions expressed should be provided.

On examination of the left knee, if no laxity, instability, or atrophy is found, the examiner should address the prior findings of instability, laxity, and atrophy in the record, and account for the apparent improvement despite the Veteran's statements regarding a worsening condition and use of a knee brace and cane.  If a finding of ligamentous laxity is not appropriate, the examiner should specifically state whether there is current instability that is unrelated to the knee ligaments, and explain the etiology of that instability.

Then, following examination of the left knee, the examiner should offer an addendum opinion regarding the low back.  Specifically, based on a review of all evidence, the examiner should provide an opinion on the following: 

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disorder is proximately due to or aggravated by his service-connected left knee disorder.  Stated differently, is the Veteran's back disorder made worse as a result of the service-connected left knee disorder.  

In offering the opinion, the examiner should address the evidence of an antalgic gait or limp, as well as the Veteran's contention that his left knee disability caused him to "handle[] heavy objects" differently, thereby contributing to his low back disability.

 "Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

(b) If not caused or aggravated by the left knee, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder is related to service, to include a May 1965 strain therein.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible. 
 
4.  Ensure that all necessary actions have been taken to comply with VA's duty to assist, including compliance with all prior Board remand instructions (specifically that the VA examination report provided an adequate medical opinion).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

 5. Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




